Name: 2003/111/EC: Commission Decision of 18 February 2003 amending Decision 97/232/EC drawing up lists of third countries from which the Member States authorise imports of sheep and goats (Text with EEA relevance) (notified under document number C(2003) 508)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  health;  trade;  cooperation policy
 Date Published: 2003-02-19

 Avis juridique important|32003D01112003/111/EC: Commission Decision of 18 February 2003 amending Decision 97/232/EC drawing up lists of third countries from which the Member States authorise imports of sheep and goats (Text with EEA relevance) (notified under document number C(2003) 508) Official Journal L 045 , 19/02/2003 P. 0025 - 0026Commission Decisionof 18 February 2003amending Decision 97/232/EC drawing up lists of third countries from which the Member States authorise imports of sheep and goats(notified under document number C(2003) 508)(Text with EEA relevance)(2003/111/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 3(1) and Article 8 thereof,Whereas:(1) Council Directive 91/68/EEC(3), as last amended by Commission Decision 2001/10/EC(4), lays down the animal health conditions governing intra-Community trade in ovine and caprine animals.(2) Commission Decision 97/232/EC(5), as last amended by Decision 2002/3/EC(6), draws up lists of third countries from which Member States authorise imports of sheep and goats.(3) In Hungary Brucellosis melitensis has been a notifiable disease for at least five years, no case has been officially confirmed for at least five years and vaccination has been banned for at least three years; therefore this country complies with the requirements laid down in Annex A, Chapter 1(II)(1)(b), to Directive 91/68/EEC.(4) Furthermore Hungary undertakes to comply with Annex A, Chapter 1(II)(2), to Directive 91/68/EEC and therefore sheep and goats introduced onto holdings in Hungary must comply with the conditions laid down in Annex A, Chapter 1(I)(D), to Directive 91/68/EEC.(5) Hungary therefore satisfies the conditions to be recognised as officially free of Brucellosis melitensis and Decision 97/232/EC must be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Part 5 of the Annex to Decision 97/232/EC is replaced by the Annex to this Decision.Article 2This Decision shall apply as of 11 March 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 18 February 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 46, 19.2.1991, p. 19.(4) OJ L 147, 31.5.2001, p. 41.(5) OJ L 93, 8.4.1997, p. 43.(6) OJ L 2, 4.1.2002, p. 17.ANNEX"PART 5Non-member countries or parts of non-member countries recognised as satisfying the criteria for officially Brucellosis-free statusCzech RepublicGreenlandHungaryRomaniaSlovak Republic"